 150DECISIONSOF NATIONALLABOR RELATIONS BOARDcertification of results of election or elections concerning such groupor groups, which will remain part of the existing unit.[Text of Direction of Elections omitted from publication in thisvolume.]RICHARDSON SCALE COMPANYandSHEETMETAL WORKERS LOCALUNIONNo.172,AFL,PETITIONER.Case No. ?-RC-4651.October29,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Goldberg,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1. The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner and the International Association of Machinists,Lodge 1170, the Intervenor, claim to represent certain employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever a unit of all sheet metal workers 1from the existing production and maintenance unit represented bythe Intervenor since 1942.2The Employer and the Intervenor contendthat the sheet metal workers are not craftsmen and therefore shouldnot be severed from the historical plant-wide unit.The Employer, which is engaged in the manufacture of scales,packers, compound bins, bag conveyors, sewing machines, and electricalpanels, employs approximately 75 sheet metal workers.With theexception of 1 employee, these employees constitute departments 7and 25, the sheet metal departments, which are located and supervisedseparately from other departments.Each department is under a fore-man who reports directly to the plant manager.The one employeereferred to above is classified as a sheet metal worker but is located'At the hearing, the Petitioner's motion to redefine the unit described in the petitionwas granted.2 Pursuant to a consent election in Case No. 2-R-3105, the Intervenorwas certified asrepresentative of an over-all unit of the Employer's production and maintenance em-ployees.Neither the Employer nor the Intervenor urges the current contract as a bar-to this proceeding.101 NLRB No. 24. RICHARDSON SCALE COMPANY151in department15, therepair department,and is supervised by thesupervisorof department 15.The sheetmetal workers perform layout work, shearing,punching,nibbling, beading, multiple punchingas comparedwithsingle punchoperations, frictiondisc cutoffwork, acetyleneburning,radial drillpresswork, sensitive drill press work, welding,and cleaning withspecial tools.Departments 7 and 25 performthe same operationsexcept that department 7 handles the lightergauged metals and de-partment 25 themetals of a heavier gauge.The sheet metal workerin department 15, who is classifiedas classA, repairsmachines thatare returnedfrom the field forrebuildingjobs.Wherereplacementof parts is necessary in rebuilding a machine, the newparts areprocessed by department 7 or 25.All of the Employer's employees are classified as class A,class B,or class C, and those engaged in different occupations with the sameratings receive the same hourly wage.Thus a class A sheet metalworker is paid the sameas a classA electrician, machinist, or painterat the same step within the class A grade.The class C sheet metal worker helps A or B workers to clean andgrind and to straighten distortions in the welding.He also securesthe raw materials from the stores and brings them to the floor whereshearing or layout work is done.The class B sheet metal workerperforms layout work of a simpler nature than that performed by theclass A sheet metal worker. In doing layout work, the B worker fol-lows a template prepared by an A layout man.He also does shearingand welding.ClassA sheet metal workers primarily do layoutwork from blueprints.This consists of interpreting drawings, put-ting the parts together, and welding them securely with the leastpossible distortion.This classification of sheet metal worker workson the more complicated and intricate items witha minimum of su-pervision.A relativelysmall number of classA sheet metal workersapparently work from very complicated blueprints.The recordindicates that the engineering department simplifies blueprints fora majority of the class A and class B sheet metal men.None of the sheet metal workers performs all phases of work inthe sheet metal departments.However, each of them performs aspecific operation until, at his request or the foreman's suggestion,he is assigned to a different sheet metal operation.Class C sheetmetal workers start at $1.20 and automatically progress to $1.40 anhour, with an increase each 3 months. ClassB sheet metal workers arethose who have advancedfrom classC and they reach class B onlyupon the recommendation of the foreman of the respective depart-ment.ClassB workers earn $1.42 an hour and each 6 monthsearn5 centsmore anhour until they reach $1.52.This amount may beincreasedto $1.62 uponthe recommendationof the foreman.Class 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDA employees start at $1.65 an hour and automaticallyprogress to$1.75 an hour after 6 months, and then to the top rate of $1.90 anhour upon the foreman's recommendation. If an employee is ca-pable of performing the required operationshe will remainin classC for approximately a year to a year and a half. If he can advance,he will stay in the B category for approximately 2 years.He advancesto class A if there is an opening and if he has the requisite ability.Notall classC workers progress to the higher categories.The recordreflects that a few men have been with the Employer 10 or 15 yearsand have not reached the A bracket.The plant manager testified that the sheet metal foremen have thequalificationsof journeymen sheet metal workers.These men aredrawn from the class A group of sheet metal workers. The recordreflects that some of the most able sheet metal men have takencoursesin sheet metal development and have been tutored by the top super-visors, foremen, or assistant foremen.In view of the foregoing, we find that the sheet metal workers are acraft group, who may be separately represented from the productionand maintenance employees if they sodesire.3Accordingly, we shall directan election among all sheet metalworkers, including the assistant foremen and leadmen,4 of the Em-ployer at its Clifton, New Jersey, plant, but excluding the processinspector,5 office and clerical employees, guards, all other employees,and all supervisors as defined in the Act.However, we shall make nofinal unit determination at this time, but shall be guided in part by thedesires of these employees as expressed in the election hereinafterdirected.If a majority vote for the Petitioner they will be taken tohave indicated their desire to constitutea separateappropriate unit,and the Regional Director conducting the election directedherein isinstructed to issue a certification of representatives to the Petitionerfor the unit described in paragraph numbered 4, which the Board,under such circumstances, finds to be appropriate for purposes of col-lective bargaining. In the event a majority vote for the Intervenor,the Board finds the existing unit to be appropriate and theRegionalDirector will issue a certification of resultsof electionto such effect.[Text of Direction of Election omitted from publication in thisvolume.]3Merck and Company,88 NLRB 975. Cf.General Electric Company,89 NLRB 726,pages 755-756.There the Board denied severance of a unit of sheet metal workers froma production and maintenance unit because the requested group failed to include produc-tion sheet metal workers who did not perform varied sheet metal work but who werenevertheless considered skilled by the Board.4The parties stipulated,and we find,that the assistant foremen and leadmen are notsupervisors within the meaning of the Act.5Although this employee inspects parts produced by the sheet metal workers,none ofthe parties contends that he should,and we find that be should not, be included in thisunit of exclusively craft employees.